Case: 21-30438     Document: 00516341340          Page: 1    Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 2, 2022
                                   No. 21-30438                          Lyle W. Cayce
                                                                              Clerk

   William B. Lawson,

                                                            Plaintiff—Appellant,

                                       versus

   Excel Contractors, L.L.C.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:19-CV-834


   Before Barksdale, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          William Lawson worked as a welding inspector for Excel Contractors,
   L.L.C., from April 2016 until August 2017, when he took a two-week leave of
   absence after experiencing heart problems. During Lawson’s leave, Excel
   hired someone to temporarily replace him and promoted one of his peers;
   both individuals were substantially younger than Lawson. When Lawson


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30438     Document: 00516341340           Page: 2    Date Filed: 06/02/2022




                                    No. 21-30438


   returned to work, Excel assigned him to office tasks; he had previously
   worked primarily in the field. Excel terminated Lawson four months later,
   citing the need to downsize. However, Excel did not terminate Lawson’s
   replacement, who had transitioned to permanent work, or his recently
   promoted peer. Lawson filed this suit five months later. He alleged that, by
   failing to promote or retain him, Excel unlawfully discriminated against him
   because of his age and disability and retaliated against him for taking leave.
   Excel moved for summary judgment, which the district court granted.
   Lawson timely appeals.
          For the following reasons, we AFFIRM the district court.
                    I. Facts & Procedural History
          Lawson is a certified welding inspector who is in his sixties. He started
   working for Excel in April 2016, after Excel acquired Lawson’s previous
   employer, Ron Williams Construction. Excel is a Baton Rouge–based
   construction company that provides pipefitting and welding services for a
   varying number of new and maintenance contracts. Excel hired Lawson as a
   Quality Assurance/Quality Control (“QA/QC”) Inspector. At the time,
   Excel employed only one other QA/QC Inspector, George “Gene”
   Anderson, who also came from Ron Williams Construction. Anderson, who
   is twenty years younger than Lawson, oversaw Excel’s pipe fabrication shop.
   Lawson, in contrast, floated from project to project while also supervising
   Excel’s Firestone maintenance contract. Lawson and Anderson worked
   under the supervision of a QA/QC Manager, until that person resigned in
   June 2017. Allegedly, rather than promote someone to replace the QA/QC
   Manager, Excel gave Lawson and Anderson both raises and told them that
   they would be equal in rank going forward.
          On August 21, 2017, Lawson became dizzy and started feeling chest
   pains while on a jobsite. He went home to recover and see a doctor. The next




                                          2
Case: 21-30438     Document: 00516341340          Page: 3   Date Filed: 06/02/2022




                                   No. 21-30438


   day, Lawson saw his family physician, who referred him to a cardiologist. The
   cardiologist conducted an angiogram on Lawson, revealing some arterial
   blockage that the cardiologist described as “pretty much normal” for
   someone of Lawson’s age and mobility. The cardiologist prescribed Lawson
   statin, increased the dosage of his blood pressure medicine, and cleared him
   to work beginning the first week of September. Lawson subsequently
   received a second return-to-work slip from Excel’s company physician. Both
   the cardiologist and company physician cleared Lawson’s return without
   restriction. He returned to work at Excel on September 6, 2017.
         Excel made some changes while Lawson was out. Within a few days
   of Lawson leaving work, Excel hired David Currie to temporarily replace him
   as the QA/QC Inspector at its Westlake Petrochem project. Allegedly, that
   project temporarily shut down shortly after Excel hired Currie, meaning
   Currie mostly worked in the office until Lawson returned. When Lawson did
   return, Excel retained Currie and transferred him to its Indorama project.
   Currie is seventeen years younger than Lawson.
         Meanwhile, sometime in August 2017, Excel promoted Anderson to
   the recently vacated QA/QC Manager position, effective September 1, 2017.
   Excel says that it selected Anderson for the position because he had more
   seniority within the organization: Anderson began working for Ron Williams
   Construction, which Excel acquired, several years before Lawson.
   Additionally, Lawson was having trouble completing critical paperwork for
   the Firestone contract in a timely fashion whereas Anderson was current on
   his work. Lawson alleges, however, that he was more qualified for the
   promotion than Anderson. Although Anderson had worked as a QA/QC
   Inspector for nearly twenty years, Lawson had worked in the industry longer
   than Anderson and had once been Anderson’s interim supervisor at Ron
   Williams Construction.




                                         3
Case: 21-30438      Document: 00516341340           Page: 4   Date Filed: 06/02/2022




                                    No. 21-30438


          Upon his return to work, Lawson completed paperwork related to
   winding down the Firestone contract, which Excel had recently lost. As noted
   above, Lawson had mostly worked in the field before this change. Although
   Lawson also did some work for the Westlake Petrochem project, which had
   resumed, that project shut down again soon after he returned. As a result,
   Lawson stayed in the office closing out the Firestone contract, which he
   completed in January.
          Around the same time, Excel’s work started drying up in southwest
   Louisiana, where Lawson was based. Given the nature of Excel’s business, it
   regularly increases and decreases its workforce to account for fluctuating
   market conditions. In January 2018, Excel submitted Lawson’s resume in
   connection with a “seven figure bid” for the proposed Juniper construction
   project. If Excel won the project, it would have chosen Lawson as its lead
   QA/QC Inspector. But Excel was not selected, causing it to consider Lawson
   for termination under an ongoing workforce reduction once he closed the
   Firestone project. On January 25, 2018, less than two hours after he
   completed the Firestone project, Excel terminated Lawson. In the six months
   preceding Lawson’s termination, Excel laid off 564 employees, 64 percent of
   whom were under the age of forty. Although Excel did not fire Anderson or
   Currie during this downsizing, Anderson resigned in February 2018 and
   Currie resigned in March 2018. Excel did not fire Currie because it had
   submitted his resume in connection with its bid for the smaller Juniper
   planning project, which it still hoped to win.
          After exhausting his administrative remedies, Lawson sued Excel in
   federal court, asserting claims under the Americans with Disabilities Act
   (“ADA”), the Age Discrimination in Employment Act (“ADEA”), and the
   Family and Medical Leave Act (“FMLA”). Excel moved for summary
   judgment. The district court granted Excel’s motion and entered final
   judgment.



                                          4
Case: 21-30438      Document: 00516341340          Page: 5   Date Filed: 06/02/2022




                                    No. 21-30438


                          II. Standard of Review
          This court reviews orders granting summary judgment de novo.
   Griggs v. Brewer, 841 F.3d 308, 311 (5th Cir. 2016). “Summary judgment is
   appropriate only when ‘the movant shows that there is no genuine dispute as
   to any material fact and the movant is entitled to judgment as a matter of
   law.’” Shepherd ex rel. Estate of Shepherd v. City of Shreveport, 920 F.3d 278,
   282–83 (5th Cir. 2019) (quoting Fed. R. Civ. P. 56(a)). “A party cannot
   defeat summary judgment with conclusory allegations, unsubstantiated
   assertions, or only a scintilla of evidence.” Lamb v. Ashford Place Apartments
   L.L.C., 914 F.3d 940, 946 (5th Cir. 2019) (quotation omitted). The court
   “must view the evidence in the light most favorable to the non-moving party,
   drawing ‘all justifiable inferences . . . in the non-movant’s favor.’” Renwick
   v. PNK Lake Charles, L.L.C., 901 F.3d 605, 611 (5th Cir. 2018) (quoting Env’t
   Conservation Org. v. City of Dallas, 529 F.3d 519, 524 (5th Cir. 2008)).
                               III. Discussion
          Lawson challenges the district court’s dismissal of his claims,
   contending that he proffered enough evidence to overcome summary
   judgment and that the district court misapplied the law. We address his
   arguments below.
          A. Age Discrimination
          The ADEA makes it unlawful for an employer to “discharge any
   individual or otherwise discriminate against any individual . . . because of
   such individual’s age.” 29 U.S.C. § 623(a)(1). “To establish an ADEA claim,
   the plaintiff must show that his age was the ‘but-for’ cause of his
   termination—proving that age was a ‘motivating factor’ for the decision is
   not enough.” McMichael v. Transocean Offshore Deepwater Drilling, Inc.,
   934 F.3d 447, 455 (5th Cir. 2019) (quoting Gross v. FBL Fin. Servs., Inc.,




                                         5
Case: 21-30438      Document: 00516341340          Page: 6    Date Filed: 06/02/2022




                                    No. 21-30438


   557 U.S. 167, 180 (2009)). “A plaintiff may prove that age was a but-for cause
   of his firing with direct or indirect evidence.” McMichael, 934 F.3d at 455.
          Lawson relies on indirect evidence to support his age discrimination
   claim. Courts evaluate indirect evidence of discrimination using the
   McDonnell Douglas burden-shifting framework. Id. at 456 (citing McDonnell
   Douglas Corp. v. Green, 411 U.S. 792 (1973)). This requires a plaintiff to first
   establish a prima facie case of discrimination. McMichael, 934 F.3d at 456. To
   do so under the ADEA, a plaintiff must show that he (1) suffered an adverse
   employment action; (2) “was qualified for the position”; (3) belonged to the
   protected age group at the time of the discharge; and (4) was either “replaced
   by someone younger,” “replaced by someone outside the protected class,”
   or “otherwise discharged because of his age.” Keller v. Coastal Bend Coll.,
   629 F. App’x 596, 600 (5th Cir. 2015), as revised (Mar. 22, 2016) (citing
   Jackson v. Cal–W. Packaging Corp., 602 F.3d 374, 378 (5th Cir. 2010)).
          If the plaintiff makes a prima facie case, then “the burden shifts to the
   employer to provide a legitimate, non-discriminatory reason for the
   employment decision.” Berquist v. Wash. Mut. Bank, 500 F.3d 344, 349 (5th
   Cir. 2007). Assuming the employer articulates a non-discriminatory reason,
   “the plaintiff must rebut the employer’s purported explanation by showing
   that the reason given is merely pretextual.” McMichael, 934 F.3d at 456. A
   plaintiff can establish pretext “by showing that: (1) ‘a discriminatory reason
   more likely motivated’ the employer; (2) the employer’s ‘reason is unworthy
   of credence’; or (3) he ‘is “clearly better qualified” than the person selected
   for the position.’” Id. at 457 (quoting Bienkowski v. Am. Airlines, Inc., 851
   F.2d 1503, 1505 (5th Cir. 1988) and Burrell v. Dr. Pepper/Seven Up Bottling
   Grp., Inc., 482 F.3d 408, 412 (5th Cir. 2007)). It is the plaintiff’s burden to
   present enough evidence “for a reasonable jury to believe that” the
   employer’s “reasons are pretexts for unlawful discrimination.” McMichael,
   934 F.3d at 456–57 (quoting Bienkowski, 851 F.2d at 1507).



                                          6
Case: 21-30438     Document: 00516341340           Page: 7   Date Filed: 06/02/2022




                                    No. 21-30438


          Lawson brought ADEA claims stemming from Excel’s decisions to
   promote Anderson and retain Currie. The district court implicitly concluded
   that Lawson had established a prima facie case of age discrimination. It held
   that Lawson had failed to rebut Excel’s evidence of legitimate,
   nondiscriminatory reasons for promoting Anderson and terminating Lawson.
   Specifically, Excel asserted that it promoted Anderson because Lawson was
   behind on closing out the Firestone contract and that it terminated Lawson
   pursuant to a lawful reduction in force. Excel also argued that Lawson was
   not better qualified for the promotion than Anderson.
          On appeal, Lawson maintains that the district court improperly
   limited its pretext analysis to whether he was “clearly better qualified” than
   Anderson and Currie, and ignored probative evidence of pretext. He
   emphasizes that although “a showing that a plaintiff is ‘clearly better
   qualified’ is one way of demonstrating that the employer’s explanation is a
   pretext, it is not the only way” and that “[p]retext may be shown by any
   evidence which demonstrate[s] the employer’s proffered reason is false.”
   Burrell, 482 F.3d at 412 n.11. We consider in turn Lawson’s arguments
   regarding Excel’s promotion and termination decisions.
          The district court correctly held that Lawson failed to rebut Excel’s
   legitimate, nondiscriminatory reasons for promoting Anderson. As an initial
   matter, Lawson was not clearly the better qualified candidate. Lawson had
   been in the industry longer than Anderson, but both candidates met Excel’s
   minimum competency requirements. Moreover, Anderson was more senior
   than Lawson within Excel, as he started working at Ron Williams
   Construction several years before Lawson. These are legitimate business
   reasons for promoting Anderson over Lawson. And when conducting the
   pretext analysis, this court does not “engage in second-guessing of an
   employer’s business decisions.” LeMaire v. Louisiana Dep’t of Transp. &
   Dev., 480 F.3d 383, 391 (5th Cir. 2007).



                                         7
Case: 21-30438      Document: 00516341340          Page: 8    Date Filed: 06/02/2022




                                    No. 21-30438


          Even setting aside the issue of qualifications, however, Lawson still
   cannot show pretext. Lawson says he fell behind on closing out the Firestone
   contract while out on leave. But record evidence shows that he was already
   struggling to keep up before his leave. In his deposition, Lawson testified that
   before his leave he had to “work[] at home on nights and weekends working
   on these [Firestone] packages without any compensation at all because [he]
   had been so snowed under with no help.” Lawson also faults the district court
   for crediting an affidavit submitted by Barry Carpenter, who was Excel’s
   QA/QC Director. Allegedly, the affidavit lacks credibility because it contains
   a “sea of material factual misstatements.” But Lawson himself acknowledges
   that “[c]redibility determinations are not part of the summary judgment
   analysis.” Quorum Health Res., L.L.C. v. Maverick Cnty. Hosp. Dist., 308 F.3d
   451, 458 (5th Cir. 2002). Thus, although Carpenter’s affidavit gets a few
   dates and times wrong, the district court was nonetheless entitled to rely on
   it. At bottom, Lawson has not proffered any competent summary judgment
   evidence to show that Excel’s legitimate, non-discriminatory reasons for not
   promoting him were pretextual.
          Lawson also failed to show a genuine dispute of material fact regarding
   Excel’s decision to terminate him but not Anderson or Currie was pretextual.
   He argues that (1) Excel had no reason to terminate him during its
   downsizing, particularly while it retained Anderson and Currie; (2) Excel did
   not consider his untimely completion of the Firestone closeout paperwork
   when it decided to terminate him; (3) Excel placed Currie on the Juniper
   project when it could have selected him; and (4) Excel hired a new QA/QC
   Inspector who was fifteen years younger than him in March 2018.
   Additionally, Lawson identifies as evidence of pretext an alleged statement
   of Anderson, expressing regret that Excel was “cut[ting] the inspection
   division because it was so shorthanded.”




                                          8
Case: 21-30438     Document: 00516341340           Page: 9   Date Filed: 06/02/2022




                                    No. 21-30438


          These arguments are unavailing. To begin, by the time Excel
   terminated Lawson, Anderson was his supervisor. This difference in rank
   dooms any claim Lawson may bring based on Anderson’s retention. For this
   reason, Lawson focuses his arguments on Currie. Those arguments also fail.
   Lawson’s primary contentions concern Excel’s reduction in force around the
   New Year. Lawson does not dispute that Excel was downsizing, but he says
   that it unlawfully selected him for termination based on his age. Evidence
   shows, however, that Lawson’s billable work had been declining for
   months—he had zero billable hours in January 2018. Although Currie’s
   billable hours also slowed in January, he did bill some hours that month.
   Moreover, Excel had included Currie’s resume in connection with part of the
   proposed Juniper planning project, which it had not yet heard back from.
   Lawson says that Excel could have considered him for the Juniper planning
   project, but he ignores that Excel did include his resume in its bid for the
   more substantial Juniper construction project, which Excel lost. Lawson is
   correct that Excel hired a QA/QC Inspector in March 2018 who was younger
   than Lawson. But it did so only after Anderson and Currie unexpectedly quit.
   And there is no evidence that, despite being eligible for rehire following his
   termination, Lawson applied for that position before Excel made a hiring
   decision.
          Finally, Lawson argues that Anderson’s statement that his division
   was shorthanded “suggests that Excel maintained sufficient work in the
   inspection division at the time of [his] discharge to justify retaining him.”
   Excel argues that this statement is inadmissible hearsay because Anderson
   was not deposed and did not submit an affidavit in this case. Rather, Lawson
   testified in his deposition that Anderson made the statement. Lawson
   responds that the statement falls within an exception to the hearsay rule.
   However, even if Anderson’s statement were admissible, it remains




                                         9
Case: 21-30438     Document: 00516341340           Page: 10   Date Filed: 06/02/2022




                                    No. 21-30438


   undisputed that hours were down in the division and that Lawson had zero
   billable hours in January 2018. Anderson thus cannot show pretext.
          B. Disability Discrimination
          The McDonnell Douglas burden shifting framework also applies to
   Lawson’s ADA claim. E.E.O.C. v. Chevron Phillips Chem. Co., LP, 570 F.3d
   606, 615 (5th Cir. 2009). Here, the district court never reached the burden
   shifting analysis because it concluded that Lawson failed to make a prima
   facie case of discrimination. Specifically, the district court concluded that
   Lawson’s heart problems did not render him disabled under the ADA. Before
   this court, Lawson asserts that he is disabled under the ADA because he has
   an actual disability, was regarded as having a disability by Excel, and has a
   longstanding record of being disabled. Lawson bases his disability claim on
   his hypertension and coronary artery blockage.
          Under the ADA, employers cannot discriminate against “a qualified
   individual on the basis of a disability in regard to . . . [the] discharge of
   employees, employee compensation, job training, and other terms,
   conditions, and privileges of employment.” 42 U.S.C. § 12112(a). To
   succeed on an ADA claim, a plaintiff must show that he (1) has a “disability”;
   (2) was “qualified” for the position; and (3) suffered an adverse employment
   decision “solely because of his disability.” Atkins v. Salazar, 677 F.3d 667,
   675 (5th Cir. 2011) (quoting Turco v. Hoechst Celanese Corp., 101 F.3d 1090,
   1092 (5th Cir. 1996) (per curiam)). “An individual has a disability under the
   [ADA] if he or she (1) has a physical or mental impairment that substantially
   limits one or more major life activities; (2) has a record of such impairment,
   or (3) is regarded as having such impairment.” Atkins, 677 F.3d at 675
   (quotation omitted).
          The district court correctly concluded that Lawson is not disabled
   under the ADA. First, Lawson does not have a “physical or mental




                                         10
Case: 21-30438       Document: 00516341340              Page: 11      Date Filed: 06/02/2022




                                         No. 21-30438


   impairment that substantially limits one or more major life activities.” Id.
   Lawson notes that the ADA defines “major life activities” to include “the
   operation of a major bodily function, including but not limited to, functions
   of the . . . circulatory [system].” 42 U.S.C. § 12102(2)(B). But Lawson offers
   no evidence showing that his heart condition “substantially limits” the
   function of his circulatory system. In fact, his cardiologist opined that he was
   “pretty much normal” for someone of his age and mobility. For the same
   reason, Lawson has not identified any evidence establishing a record of a
   disability. And although Lawson says his employer regarded him as disabled,
   Excel cleared him to work without restriction. To be sure, Excel assigned
   Lawson to desk work when he returned, which Lawson says was because
   Excel did not feel comfortable with him “climbing.” But as described above,
   Excel had independent reasons to assign him to desk work. Specifically,
   Lawson needed to finish closing out the Firestone contract. At any rate, even
   assuming Lawson had established a prima facie case of discrimination, his
   ADA claim would fail under the McDonnell Douglas burden shifting analysis.
   As previously explained, Lawson cannot show a genuine dispute of material
   fact necessary to rebut Excel’s nondiscriminatory reasons for failing to
   promote and subsequently terminating him.
           C. Leave Retaliation
           Finally, Lawson brought a claim for FMLA retaliation. 1 Allegedly,
   Excel’s decisions to promote Anderson over Lawson and to subsequently
   terminate Lawson were at least partially in response to Lawson’s need to take
   leave. Like Lawson’s other indirect-evidence claims, “[r]etaliation claims for
   exercising FMLA rights are subject to the McDonnell Douglas burden-shifting


           1
             In the operative complaint, Lawson also brought an FMLA interference claim,
   which the district court dismissed. But Lawson did not brief the FMLA interference claim
   and later clarified that he is “not proceeding with an FMLA interference claim” on appeal.




                                              11
Case: 21-30438     Document: 00516341340            Page: 12   Date Filed: 06/02/2022




                                     No. 21-30438


   framework.” Amedee v. Shell Chem., L.P., 953 F.3d 831, 835 (5th Cir. 2020).
   To make a prima facie case of retaliation, a plaintiff must show that “(1) ‘he
   was protected under the FMLA;’ (2) ‘he suffered an adverse employment
   action;’ and (3) ‘he was treated less favorably than an employee who had not
   requested leave under the FMLA or the adverse decision was made because
   he sought protection under the FMLA.’” Campos v. Steves & Sons, Inc.,
   10 F.4th 515, 527 (5th Cir. 2021) (quoting Mauder v. Metro. Transit Auth., 446
   F.3d 574, 583 (5th Cir. 2006)). Satisfying the “final element requires proof
   of a causal link.” Campos, 10 F.4th at 527.
          The district court rejected Lawson’s retaliation claim because (1) he
   failed to show a genuine dispute of material facts that Excel would not have
   fired him “but for” engaging in activity protected under the FMLA and
   (2) Lawson failed to show a genuine dispute of material fact that Excel’s
   nondiscriminatory reasons for terminating him were pretextual. On appeal,
   Lawson argues that the district court applied the wrong causation standard
   to his FMLA retaliation claim, causing it to erroneously rule his prima facie
   case insufficient. But even if Lawson had established a prima facie case of
   FMLA retaliation, he would still be required to show a genuine dispute of
   material fact under McDonnell Douglas that Excel’s nonretaliatory reasons for
   failing to promote and subsequently terminating him were pretextual. As
   previously stated, that he cannot do. Thus, we need not further consider his
   argument regarding the causal link. See id. at 520 (“We may affirm a
   summary judgment on any ground supported by the record . . . .”). It follows
   that Lawson’s retaliation claim also fails.
                                IV. Conclusion
          For the foregoing reasons, we AFFIRM the district court.




                                          12